TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00550-CV



                               Walter Lee Hall, Jr., Appellant

                                                v.

        U.S. Bank National Association, as Trustee, on Behalf of the Holders of the
         Asset Backed Pass-Through Certificates, Series NC 2005-HE4, Appellee


              FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-14-006311, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The parties have filed an agreed motion to dismiss the appeal. We grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed on Agreed Motion

Filed: October 10, 2014